Per Curiam. This is the second time that the State has moved to direct the appellant to comply with Supreme Court Rules 4-3(g) and 4-3(h). The State first filed a motion to comply on April 30, 1996, and the appellant filed a corrected brief on July 30, 1996. The State now complains that over 20 rulings adverse to the appellant have still not been abstracted. We further note that since the transcript was filed in this matter on October 19, 1995, the appellant has been granted several extensions of time to file his brief, two of which were granted after this court’s first order directing compliance with Rules 4-3 (g) and 4-3 (h).  We direct that the appellant file his brief in compliance with Supreme Court Rules 4-3 (g) and 4-3 (h) within 30 days from the date of this order. No further extensions will be granted to the appellant in this case.